                      Case 1:20-cv-00096-ACA Document 64-1 Filed 11/20/20 Page 1 of 3                                         FILED
                                               EXHIBIT 1                                                           2020 Nov-20 PM 02:27
Outlook Emails                                                                                                     U.S. DISTRICT COURT
                                                                                                                       N.D. OF ALABAMA


Record 1
                         Tags    Email Exports
                 Sender Name     Michael Threatt
                    Recipients   Heather Mueller <Hmueller@sylacaugaha.com>, Daniell Womack <Dwomack@sylacaugaha.com>, Nico
                                 le Daniels <Ndaniels@sylacaugaha.com>
                    Subject      Fwd: Fwd: Draft of Scope of Work for Fair Housing and Civil Rights Assessment
   Sender Exchange Account       /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=174E5D
                                 85E70D48DAB8ED81D3DDF7F2B5-MTHREATT
   Creation Date/Time - UTC-     7/19/2019 1:52:58 PM
             04:00 (M/d/yyyy)
   Delivery Date/Time - UTC-     7/19/2019 1:52:59 PM
             04:00 (M/d/yyyy)
                        Body




                 Folder Name     ndaniels@sylacaugaha.com.ost -> Inbox
                 Attachments     logoemail.jpg, image001.png




Mueller vs Sylacuage Housing Authority | Wednesday, November 18, 2020                                                           6
                  Case 1:20-cv-00096-ACA Document 64-1 Filed 11/20/20 Page 2 of 3
                                           EXHIBIT 1
Outlook Emails


                  Headers    Received: from BYAPR14MB3046.namprd14.prod.outlook.com (2603:10b6:406:a8::46)
                             by BN6PR14MB1394.namprd14.prod.outlook.com with HTTPS via
                             BN7PR11CA0033.NAMPRD11.PROD.OUTLOOK.COM; Fri, 19 Jul 2019 17:52:58 +0000
                             Authentication-Results: sylacaugaha.com; dkim=none (message not signed)
                             header.d=none;sylacaugaha.com; dmarc=none action=none
                             header.from=sylacaugaha.com;
                             Received: from BYAPR14MB2199.namprd14.prod.outlook.com (52.135.218.27) by
                             BYAPR14MB3046.namprd14.prod.outlook.com (20.179.157.23) with Microsoft SMTP
                             Server (version=TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id
                             15.20.2094.11; Fri, 19 Jul 2019 17:52:56 +0000
                             Received: from BYAPR14MB2199.namprd14.prod.outlook.com
                             ([fe80::45a5:a2f9:9ac8:b2f7]) by BYAPR14MB2199.namprd14.prod.outlook.com
                             ([fe80::45a5:a2f9:9ac8:b2f7%7]) with mapi id 15.20.2073.012; Fri, 19 Jul 2019
                             17:52:56 +0000
                             Content-Type: application/ms-tnef; name="winmail.dat"
                             Content-Transfer-Encoding: binary
                             From: Michael Threatt <Mthreatt@sylacaugaha.com>
                             To: Heather Mueller <Hmueller@sylacaugaha.com>, Daniell Womack
                                         <Dwomack@sylacaugaha.com>, Nicole Daniels <Ndaniels@sylacaugaha.com>
                             Subject: Fwd: Fwd: Draft of Scope of Work for Fair Housing and Civil Rights
                             Assessment
                             Thread-Topic: Fwd: Draft of Scope of Work for Fair Housing and Civil Rights
                             Assessment
                             Thread-Index: AQHU4Ak7BYgYcXjGj0ymczPxkMlEQKbS81oP
                             Date: Fri, 19 Jul 2019 17:52:56 +0000
                             Message-ID:
                             <BYAPR14MB2199B20F20DD5020627E729ACDCB0@BYAPR14MB2199.namprd14.prod.outlook.com>
                             References:
                             <BN7PR14MB22439D77A988D373300091F3C54A0@BN7PR14MB2243.namprd14.prod.outlook.c
                             om>
                             <DM6PR14MB3177EF9A525FCC5714CFAB2DCD400@DM6PR14MB3177.namprd14.prod.outloo
                             k.com>,<1553188332.523618173@apps.rackspace.com>
                             In-Reply-To: <1553188332.523618173@apps.rackspace.com>
                             Accept-Language: en-US
                             Content-Language: en-US
                             X-MS-Has-Attach: yes
                             X-MS-Exchange-Organization-SCL: -1
                             X-MS-TNEF-Correlator:
                             <BYAPR14MB2199B20F20DD5020627E729ACDCB0@BYAPR14MB2199.namprd14.prod.outlook.com>
                             MIME-Version: 1.0
                             X-MS-Exchange-Organization-MessageDirectionality: Originating
                             X-MS-Exchange-Organization-AuthSource: BYAPR14MB2199.namprd14.prod.outlook.com
                             X-MS-Exchange-Organization-AuthAs: Internal
                             X-MS-Exchange-Organization-AuthMechanism: 04
                             X-Originating-IP: [174.223.147.216]
                             X-MS-Exchange-Organization-Network-Message-Id:
                             00dd3669-e470-49c6-7537-08d70c71ee51
                             X-MS-PublicTrafficType: Email
                             Return-Path: Mthreatt@sylacaugaha.com
                             X-MS-Exchange-Organization-ExpirationStartTime: 19 Jul 2019 17:52:56.6767




Mueller vs Sylacuage Housing Authority | Wednesday, November 18, 2020                                           7
                      Case 1:20-cv-00096-ACA Document 64-1 Filed 11/20/20 Page 3 of 3
                                               EXHIBIT 1
Outlook Emails


                      Headers      (UTC)
                                   X-MS-Exchange-Organization-ExpirationStartTimeReason: OriginalSubmit
                                   X-MS-Exchange-Organization-ExpirationInterval: 1:00:00:00.0000000
                                   X-MS-Exchange-Organization-ExpirationIntervalReason: OriginalSubmit
                                   X-MS-Office365-Filtering-Correlation-Id: 00dd3669-e470-49c6-7537-08d70c71ee51
                                   X-Microsoft-Antispam:
                                   BCL:0;PCL:0;RULEID:(2390118)(7020095)(4652040)(7021145)(8989299)(4534185)(7022145)(460307
                                   5)(4627221)(201702281549075)(8990200)(5600148)(711020)(4605104)(1401327)(2017052603328)(49
                                   563074)(7193020);SRVR:BYAPR14MB3046;
                                   X-MS-TrafficTypeDiagnostic: BYAPR14MB3046:
                                   X-MS-Exchange-PUrlCount: 3
                                   X-MS-Oob-TLC-OOBClassifiers: OLM:5516;
                                   X-Forefront-Antispam-Report:
                                   SFV:SKI;SFS:;DIR:INB;SFP:;SCL:-1;SRVR:BYAPR14MB3046;H:BYAPR14MB2199.namprd14.prod.outlook
                                   .com;FPR:;SPF:None;LANG:en;
                                   X-MS-Exchange-CrossTenant-OriginalArrivalTime: 19 Jul 2019 17:52:56.3868
                                   (UTC)
                                   X-MS-Exchange-CrossTenant-FromEntityHeader: Hosted
                                   X-MS-Exchange-CrossTenant-Id: d49a5d2b-dec8-4296-a08d-d3035650aa8f
                                   X-MS-Exchange-CrossTenant-Network-Message-Id: 00dd3669-e470-49c6-7537-08d70c71ee51
                                   X-MS-Exchange-CrossTenant-MailboxType: HOSTED
                                   X-MS-Exchange-CrossTenant-UserPrincipalName: Mthreatt@sylacaugaha.com
                                   X-MS-Exchange-Transport-CrossTenantHeadersStamped: BYAPR14MB3046
                                   X-MS-Exchange-Transport-EndToEndLatency: 00:00:01.9759949
                                   X-MS-Exchange-Processed-By-BccFoldering: 15.20.2073.000
                                   X-Microsoft-Antispam-Mailbox-Delivery:
                                              ucf:0;jmr:0;ex:0;auth:0;dest:I;ENG:(750119)(520011016)(706158)(944506303)(944626516);
                                   X-Microsoft-Antispam-Message-Info:
                                              +b5+yhv9Yk1ztcpVYAPfXGF4HYwTYrwLFZ43FBoPmnioY48dDxUndW8AHTfR0ckuYCjJpT5YykanrbqZD6iY+zh/Q
                                   /c8S7h3p9Ji6VBvVz8N7YQ8Dr3N19S0guHmXWAroyMjZ8ZSek6MmSL9N0Nw1Z8M0gc3ICNF/+fbLcJBKz7m6ohyah2
                                   2WFYD8K4avBtqyqZMmIGD9hoGeFo31PjnOUEZcHO+6KAkPREmrzd2tK38y0Q5ysyoE8f30euPwdsryIA0wBaeystEX
                                   S9hDIEjqd39TUn9cIoPfdJaaEahVtypsWt7RBHFPAXW2KWWvtTus7wfi6wRZSd/IEhZ1GUAPGL7lEzkFkyQRPJ73v/
                                   yspIfEO2vxme7P2PXN3YJ3lUbE6JZcvCUALZUS6xPg7p+jEsROzGfi1AEcgqMacmDBd9JvsyFQ35uUpKmYnO3PTMV
                       Priority    Normal
                   Importance      Normal
                     Sensitivity   Normal
                       Source           ·     E01Capture.E01 - Partition 3 (Microsoft NTFS, 916.97 GB) OS\Users\SHA\AppData\Local\Micros
                                        oft\Outlook\ndaniels@sylacaugaha.com.ost
                    Location            ·     n/a
            Evidence number             ·     Laptop2
            Recovery Method             ·     Parsing


Record 2
                         Tags      Email Exports
                 Sender Name       Michael Threatt
                    Recipients     Heather Mueller <Hmueller@sylacaugaha.com>, Daniell Womack <Dwomack@sylacaugaha.com>, Nico
                                   le Daniels <Ndaniels@sylacaugaha.com>
                    Subject        Fwd:
   Sender Exchange Account         /O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=174E5D
                                   85E70D48DAB8ED81D3DDF7F2B5-MTHREATT
   Creation Date/Time - UTC-       7/31/2019 2:17:45 PM
             04:00 (M/d/yyyy)
   Delivery Date/Time - UTC-       7/31/2019 2:17:45 PM
             04:00 (M/d/yyyy)




Mueller vs Sylacuage Housing Authority | Wednesday, November 18, 2020                                                                      8
